Order of the Surrogate’s Court of Orange county denying appellant’s motion to compel deposit of book reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Under the Civil Practice Act and Rules of Civil Practice, discovery and inspection of books and documents may now be permitted as justice requires, provided they relate to the merits of the controversy. (Bell v. Gilbert Paper Co., 117 Misc. Rep. 610; affd., 201 App. Div. 867.) Blackmar, P. J., Kelly, Manning, Kelby and Young, JJ., concur.